DETAILED ACTION
Claims 1, 2, 4, 6, 7, 9, 11-13, 15, 17, and 18 are presented for examination.
Claims 1, 4, and 15 are amended.
Claims 3, 5, 8, 10, 14, 16, 19 and 20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-8, filed on December 16, 2021, in response to the Final Rejection mailed on October 21, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 9, 11-13, 15, 17, and 18 (renumbered as claims 1-12) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 4, 6, 7, 9, 11-13, 15, 17, and 18 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…obtaining a plurality of over-the-air areas, … defined by a height level or a height value range; determining a set of network devices …, wherein, each set of network devices comprises an identifier … satisfying a condition for providing a network service for the each over-the-air area; …, and determining a beam sequence …; …: receiving measurement information of beam sequences …, wherein the measurement information comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal; and …: determining a network device which a beam sequence with received power greater than a preset power threshold belongs to, …; …; and if a coverage area of the network service provided by a first network device includes a coverage area of the network service provided by a second network device, deleting the second network device from the first set of candidate network devices, …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Damnjanovic et al., (U.S. Publication No. 2006/0212133), which discloses a method for configuring a resource [paragraphs 0037, 0038, 0045, 0046], comprising: determining a set of network devices that corresponds to each over-the-air area and that provides a network service for each over-the-air area [fig. 1, table 1, paragraphs 0036, 0038, 0058, 0080]. The cited portions of Damnjanovic do not disclose determining a beam sequence; receiving measurement information of beam sequences, wherein the measurement information comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal; and determining a network device which a beam sequence with received power greater than a preset power threshold belongs to; and if a coverage area of the network service provided by a first network device includes a coverage area of the network service provided by a second  Damnjanovic fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Davis, (U.S. Publication No. 2008/0120433) discloses Davis teaches a method for configuring a resource [fig. 8, paragraphs 0013, 0070], comprising: generating pilot configuration information for configuring a pilot sequence for the beam sequence of the target network device; and sending the pilot configuration information to the target network device [fig. 10, paragraphs 0044, 0072]. The cited portions of Davis do not disclose determining a beam sequence; receiving measurement information of beam sequences, wherein the measurement information comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal; and determining a network device which a beam sequence with received power greater than a preset power threshold belongs to; and if a coverage area of the network service provided by a first network device includes a coverage area of the network service provided by a second network device, deleting the second network device from the first set of candidate network devices. Therefore, Davis fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Damnjanovic or Davis disclose or render obvious individually or in combination the above italic limitations as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469